Citation Nr: 0009124	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  97-30 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active service from April 1984 to June 1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) St. Petersburg Regional Office (RO), 
which denied service connection for bilateral hearing loss on 
the basis that there was no evidence of a current hearing 
disability for VA compensation purposes.  See 38 C.F.R. 
§ 3.385 (1999).  In June 1998, the Board remanded this matter 
for additional development of the evidence.


FINDINGS OF FACT

1.  On most recent audiometric examination in September 1999, 
the veteran's auditory thresholds at 500, 1,000, 2,000, 3,000 
and 4,000 Hertz were 10, 15, 10, 15, and 30 decibels, 
respectively, in the right ear, and 15, 15, 15, 20, and 25 
decibels, respectively, in the left ear; his speech 
recognition ability was 100 percent correct, bilaterally.

2.  These findings do not constitute a disability under 
applicable criteria, nor does the record contain competent 
medical evidence of a current hearing loss disability for VA 
compensation purposes.


CONCLUSION OF LAW

The claim of service connection for bilateral hearing loss is 
not well grounded.  38 U.S.C.A. 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

At his January 1984 military entrance medical examination, 
audiometric testing showed that the veteran's right ear 
puretone thresholds were 10, 0, 0, 5, and 10 decibels at 500, 
1,000, 2,000, 3,000 and 4,000 hertz, respectively; left ear 
audiometry revealed pure tone thresholds of 5, 0, 0, 5, and 
10 decibels at 500, 1,000, 2,000, 3,000 and 4,000 hertz, 
respectively. 

In-service medical records show that audiometric testing 
conducted in April 1984 showed that the veteran's right ear 
puretone thresholds were 5, 5, 0, 5, and 10 decibels at 500, 
1,000, 2,000, 3,000 and 4,000 hertz, respectively; left ear 
audiometry revealed pure tone thresholds of 5, 5, 5, 10, and 
10 decibels at 500, 1,000, 2,000, 3,000 and 4,000 hertz, 
respectively. 

On audiometric examination in December 1985, the veteran's 
right ear puretone thresholds were 5, 5, 5, 10, and 20 
decibels at 500, 1,000, 2,000, 3,000 and 4,000 hertz, 
respectively; left ear audiometry revealed pure tone 
thresholds of 15, 10, 10, 10, and 15 decibels at 500, 1,000, 
2,000, 3,000 and 4,000 hertz, respectively.  

On audiometric examination in January 1987, the veteran's 
right ear puretone thresholds were 10, 5, 10, 15, and 10 
decibels at 500, 1,000, 2,000, 3,000 and 4,000 hertz, 
respectively; left ear audiometry revealed pure tone 
thresholds of 10, 15, 15, 10, and 15 decibels at 500, 1,000, 
2,000, 3,000 and 4,000 hertz, respectively.  

In February 1988, the veteran sought treatment for a seven 
day history of right ear pain.  On examination, both ear 
canals were obstructed with wax.  The ears were irrigated; 
further examination showed that the right inner canal was 
mildly red and irritated, with no drainage.  The assessment 
was right eternal otitis.

In March 1991, he again sought treatment for a right ear 
ache.  On examination, the right external canal was mildly 
erythremic with no discharge.  The assessment was right 
serous otitis media with possible early otitis externa; 
antibiotics were prescribed.

At a periodic physical examination in January 1994, the 
veteran denied hearing loss and ear, nose, or throat trouble.  
On clinical evaluation, the veteran's ears were normal.  An 
audiometric examination showed right ear puretone of 5, 5, 5, 
15, and 25 decibels at 500, 1,000, 2,000, 3,000 and 4,000 
hertz, respectively; left ear audiometry revealed pure tone 
thresholds of 10, 10, 20, 15, and 20 decibels at 500, 1,000, 
2,000, 3,000 and 4,000 hertz, respectively.  

On a January 1995 occupational history questionnaire, the 
veteran indicated that he had been exposed to noise from the 
firing range during his period of basic training from April 
to July 1984; he stated that he wore protective ear plugs 
during that time.  He denied any exposure to acoustic trauma 
from July 1984 to January 1995.  Since January 1995, however, 
he indicated that he had exposed to acoustic trauma from the 
firing range, although he had been issued protective ear 
plugs.

On audiometric examination in May 1997, shortly before the 
veteran's separation from service, audiometric testing showed 
right ear puretone thresholds to be 10, 5, 10, 15, and 25 
decibels at 500, 1,000, 2,000, 3,000 and 4,000 hertz, 
respectively; left ear audiometry revealed pure tone 
thresholds of 15, 5, 10, 20, and 25 decibels at 500, 1,000, 
2,000, 3,000 and 4,000 hertz, respectively.  

The veteran's June 1997 military separation medical 
examination report indicates that a repeat audiometric 
examination was not conducted at that time; however, the 
examiner noted "audiogram shift" under summary of defects 
and diagnoses.  Clinical evaluation of the veteran's ears was 
normal.  On an attached report of medical history, the 
veteran denied hearing loss and ear, nose, or throat trouble.

The post-service medical record shows that in November 1998, 
the veteran sought emergency treatment for a sore throat and 
left ear pain.  He denied drainage or changes in his hearing.  
On physical examination, the left tympanic membrane was 
obscured with cerumen, but appeared to be clear without any 
exudates.  The right tympanic membrane was clear.  A strep 
test was ordered and antibiotics were prescribed.  On follow-
up in December 1998, the veteran he seen on an outpatient 
basis for strep throat and impaction of the otic canals.  

On VA medical examination in September 1999, the veteran 
reported that he had a history of ear infections every four 
to five months.  He also indicated that he had been exposed 
to aircraft noise in the military, but that he had worn 
hearing protection approximately 96 to 97 percent of the 
time.  He denied current hearing difficulties in listening 
situations, as well as tinnitus or dizziness.  On audiometric 
examination, right ear puretone thresholds were 10, 15, 10, 
15, and 30 decibels at 500, 1,000, 2,000, 3,000 and 4,000 
hertz, respectively (average 18 decibels); left ear 
audiometry revealed pure tone thresholds of 15, 15, 15, 20, 
and 25 decibels at 500, 1,000, 2,000, 3,000 and 4,000 hertz, 
respectively (average 19).  Speech recognition was 100 
percent correct, bilaterally.  The diagnosis was normal right 
and left ear hearing for adjudication purposes.  The examiner 
remarked that although the veteran's hearing was considered 
normal for VA adjudication purposes, his hearing did present 
a "notch" at 4000 hertz to 6000 hertz, bilaterally, which 
was typical of noise exposure.  He indicated that this 
decreased hearing acuity was at least as likely as not 
related to the veteran's in-service noise exposure.

II.  Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Additionally, where an organic disease of the nervous system 
(sensorineural hearing loss) develops to a degree of 10 
percent or more within one year from date of separation from 
service, then such disease may be service connected even 
though there is no evidence of such disease in service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (1999).  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Service connection for impaired hearing is subject to the 
additional requirement of 38 C.F.R. § 3.385, which provides 
that impaired hearing will be considered to be a disability 
only if at least one of the thresholds for the frequencies of 
500, 1,000, 2,000, 3,000, or 4,000 hertz is 40 decibels or 
greater; the thresholds for at least three of the frequencies 
are greater than 25 decibels; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

III.  Analysis

In this case, there is no medical evidence of record to show 
that the veteran currently has (or has ever had) hearing loss 
of either ear to the extent necessary to constitute a 
disability for service connection purposes under the 
applicable criteria.  38 C.F.R. 3.385; Hensley v. Brown, 5 
Vet. App. 155 (1993).  Thus, the Board must conclude that the 
veteran's claim of service connection for bilateral hearing 
loss is not well grounded.  38 U.S.C.A. 5107(a); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In reaching this decision, the Board has considered the fact 
that the veteran's service medical records show a slight 
decrease in hearing acuity during his period of active duty, 
as well as the fact that a VA examiner indicated in September 
1999 that the veteran's mildly impaired hearing at 4000 to 
6000 Hertz is likely related to in-service noise exposure.  
However, the law is clear that such decreased hearing acuity 
does not constitute a disability for which service connection 
may be granted.  38 C.F.R. § 3.385.  Absent evidence of 
current hearing disability, as defined by regulation, the 
claim must be denied as not well grounded.  

The Board has also noted the veteran's contentions that the 
criteria set forth in section 3.385 are "far too extreme."  
However, the Board is bound in its decisions by the law 
enacted by Congress, the regulations lawfully adopted by VA, 
and the decisions of the U.S. Court of Appeals for Veterans 
Claims.  38 U.S.C.A. §7104(c).  Applying those applicable 
criteria to the facts in this case, the Board is compelled to 
find that there is no basis under the law to award service 
connection for a bilateral hearing loss.  However, the 
veteran is advised that should subsequent audiometric 
findings reveal a hearing disability for VA compensation 
purposes under 38 C.F.R. 3.385, he may again submit his claim 
for readjudication at that time.  See Suttmann v. Brown, 5 
Vet. App. 127, 137 (1993); Cuevas v. Principi, 3 Vet. App. 
542 (1992) (section 3.385 does not preclude service 
connection when audiometric findings at military separation 
were normal, provided that the there is competent medical 
evidence that a current hearing disability is causally 
related to service). 

Although where a claim is not well grounded the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  Here, because the veteran has 
identified no medical evidence that may complete his claim of 
service connection for bilateral hearing loss, VA has no 
further obligation to him pursuant to section 5103(a).  
McKnight v. Gober, 131 F.3d 1483 (1997).


ORDER

Service connection for bilateral hearing loss is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

